— Casey, J.
Appeal from a judgment of the County Court of Saratoga County (Brown, J.), rendered September 13, 1983, convicting defendant upon his plea of guilty of the crime of robbery in the first degree.
On September 13, 1983, defendant entered a plea of guilty to an indictment charging him with robbery in the first *817degree, committed on September 30, 1981. This plea was in full satisfaction of two indictments, the other charge being attempted robbery in the first degree. Following the plea allocution, defendant was sentenced to an indeterminate prison term of 8 to 16 years, as promised by the court. Defendant acknowleged at the time that he understood that he was waiving all rights, except that he intended to raise a violation of CPL 580.20 on appeal.
The appeal is before us on that ground. Defendant is in the same situation as was his codefendant, Jeffrey Fargher, whose judgment of conviction was reversed by this court for a violation of his rights under CPL 580.20 (see, People v Fargher, 112 AD2d 599). For the same reasons stated therein, reversal is mandated here.
Judgment reversed, as a matter of discretion in the interest of justice, and indictment dismissed. Kane, J. P., Casey, Levine, Harvey and Mercure, JJ., concur.